MARSHALL C. WISEHEART, Circuit Judge.
This cause came on to be heard on appellant’s motion dated August 15, 1967, counsel for appellees having no objection thereto, it is ordered and adjudged —
The motion, in its entirety, is granted.
The clerk of this court is directed to forward the entire file along with the original and three copies of the transcript of testimony back to the clerk of the small claims court.
On receipt of same, the clerk of the small claims court shall within the next 30 days prepare the record on appeal, including the transcript of testimony strictly in accordance with Florida Appellate Rules and shall transmit a copy of the index to the record on appeal to counsel for all parties and shall within the said 30 day period, re-deliver the record to the clerk of this court.
Counsel for appellant and appellees are allowed an extension of time within which to do all things called for pursuant to Florida Appellate Rules, said extension of time to begin within 10 days subsequent to the service of a copy of the index of record on appeal by the clerk of the small claims court on each counsel in this cause.